Citation Nr: 0832367	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for arthritis of the left 
shoulder, status post-total joint replacement.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty with the 
Marines from October 1953 to September 1956 and with the 
Coast Guard from April 1961 to June 1978.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2005 rating decision of the Fort Harrison, Montana 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was previously before the Board in July 2008 when it was 
referred to the Veterans Health Administration (VHA) for an 
advisory medical opinion.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that 
arthritis of the left shoulder, status post-total joint 
replacement, is related to frequent use of small arm weapons 
during active service.  


CONCLUSION OF LAW

Service connection for arthritis of the left shoulder, status 
post-total joint replacement, is warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  
Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Based 
on the favorable decision below regarding the existence of a 
relationship between the veteran's arthritis and his service, 
it is unnecessary to expand upon the issue of presumptive 
service connection for arthritis as a chronic disease.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal..  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran alleges that his left shoulder arthritis 
developed as a result of consistent use of small arm weapons 
during service.  While he was in the Coast Guard he trained, 
instructed, and qualified fellow Coast Guard personnel in the 
safe handling and firing of small arms, such as M-1 rifles 
and 45-caliber pistols.  This training often required him to 
demonstrate how to fire a gun; he alleges that the frequent 
and repetitive shooting caused extreme jarring on his 
shoulders.  

Among the veteran's service personnel records are letters 
from the Coast Guard and from the veteran dated from May 1967 
through August 1970 that support that he was involved in 
small arms training and also led a Rifle Team in several 
competitions.  

Private medical records show that the veteran had 
glenohumeral arthritis, and underwent left total shoulder 
replacement surgery in July 2005.  Hence, the record shows 
the veteran consistently used firearms during his service and 
it also shows that he has a current left shoulder disability.  
What remains to be shown is whether his current left shoulder 
disability is related to his use of firearms during service.  

May and August 2005 letters from the veteran's treating 
physician, orthopedic surgeon Dr. B. H., opine that "it 
appears that [his left shoulder arthritis] is a wear and tear 
phenomenon associated with his extremely active military 
career" and that "[t]here seems to be little question his 
active military involvement of the shoulder has been a large 
contributing factor in the significant damage now seen."

On December 2005 VA examination, a nurse practitioner noted 
that after service, the veteran worked as a policeman, deputy 
sheriff, and chief of police.  She indicated the first 
notation she could locate of a shoulder condition was in May 
2005 and that the "lack of intercurrent doc[umentation] 
constitutes a 27 year void in complaints of a left shoulder 
condition.  To attribute current left shoulder condition to a 
military activity in the 50's, 60's or 70's would be 
speculative considering job type post service."

In a June 2006 letter, Dr. K. V. C., a colleague of the 
veteran's treating physician, Dr. B. H., reviewed the 
veteran's VA medical records and Dr. B. H.'s medical records 
along with a text entitled The Shoulder.  Dr. K. V. C. stated 
that based on the information contained in this text and in 
the veteran's records, he could not resolve "without resort 
to speculation" whether the repetitive trauma of using 
firearms would have contributed to the development of 
degenerative joint disease "because of the fact that there 
is no body of knowledge indicating that this type of activity 
that can be translated to firearm use is or is not related to 
the development of degenerative arthritis."

In July 2008, a VHA specialist reviewed the veteran's claim 
file and provided the following opinion: "Although the 
present disease may not have been primarily caused by a 
period of active service, my opinion is that there is a 50 
percent or better likelihood that the veteran's left shoulder 
arthritis is at least related to his military service, to 
include repetitive use of firearms."  He provided the 
following rationale for his opinion:

Although there is no service documented 
complaints of shoulder pain, we can not 
definitively say that there was no sub clinical 
service-connected injury to the veteran's 
shoulder due to repetitive and regular firing of 
small arms as well as high powered shoulder held 
munitions.  Repetitive occupational exposure to 
joint compression as in use of pneumatic devices 
could reasonably be expected to result in 
microtrauma injury to the articular cartilage as 
well as the subchondral cartilage scaffold.  
Additionally, the activity of holding the 
shoulder in a flexed and abducted position such 
as one would to fire a shoulder mounted firearm 
could reasonably be expected to result in 
avascular changes in the articular cartilage or 
subchondral scaffold.  

Although there is no medical evidence of a nexus 
between the claimed in service injury and present 
disease, there is a reasonable medical certainty 
that some relationship exists based on the known 
deleterious effects of articular cartilage 
compression.  

When evaluating medical opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the 
Board finds that the July 2008 VHA opinion has the greatest 
probative value of the medical opinions of record.  This 
opinion reflects that the VHA specialist reviewed the 
veteran's claims file, including prior opinions of record 
and he provided a detailed rationale for his conclusions.  
He also considered the medical principles related to the 
veteran's current left shoulder disability and the 
activities that he undertook during service prior to 
formulating his opinion.  

Accordingly, the Board finds that the July 2008 VHA opinion 
holds substantial probative weight and is persuasive of a 
conclusion that arthritis of the left shoulder is related to 
the veteran's service.  Consequently, service connection for 
left shoulder arthritis, status post-total joint 
replacement, is warranted.





ORDER

Service connection for arthritis of the left shoulder, status 
post-total joint replacement, is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


